Montgomery C.P. No. 2000CR02945. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Montgomery County. Upon consideration of appellant’s motion for extension of time to transmit the record,
IT IS ORDERED by the court that the motion for extension of time to transmit the record be, and hereby is, granted, and the time for transmitting the record is extended to February 19, 2002. No further extensions will be granted. The court reporter and the Common Pleas Court of Montgomery County must make the necessary accommodations to enable the transcript in this case to be filed no later than February 19, 2002.